Title: James Madison to Henry Clagett, 27 September 1831
From: Madison, James
To: Clagett, Henry


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Sepr. 27. 31
                            
                        
                        I recd. several days ago your letter of the 20th. Not hearing from Mr. Randolph, on the subject of it I infer
                            some obstacle on his part, or mistake on yours; and have forwarded your letter to him & Genl. Cocke. They will
                            doubtless feel every readines to gratify the wishes of Mrs. Mason, unless the case be found beyond the discretion of the
                            Ex Comee. respects & good wishes
                        
                            
                                
                            
                        
                    